May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    CITY OF BRAZORIA, TEXAS, Appellant

NO. 14-14-00322-CV                          V.

WALTER ELLIS, INDIVIDUALLY AND AS NEXT FRIEND OF CHRISTIAN
         ELLIS AND MAKAYLA ELLIS, MINORS, Appellee
                ________________________________

       This cause, an appeal from an order denying appellant, City of Brazoria’s
plea to the jurisdiction, signed March 31, 2014, was heard on the transcript of the
record. We have inspected the record and hold the trial court did not err when it
denied the plea to the jurisdiction. We AFFIRM the order of the court below and
remand this case to the trial court for further proceedings consistent with this
opinion.

      We order appellant, City of Brazoria, Texas, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.